THE STATE OF TEXAS
                                         MANDATE
TO THE 123RD DISTRICT COURT OF PANOLA COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 3rd
day of June, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was determined;
and therein our said Court made its order in these words:

 Keith Dale Jenkins, II, Appellant                           No. 06-14-00202-CR

                    v.                                       Trial Court No. 2012-C-0167

 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, Keith Dale Jenkins, II, pay all costs of this appeal.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 29th day of July, A.D. 2015.

                                                              DEBRA K. AUTREY, Clerk